         Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
FREDERICK CARREIRO,                       )
                                          )                  Civil Action No.
            Petitioner,                   )                  09-40044-FDS
                                          )
            v.                            )
                                          )
JAMES SABA,                               )
                                          )
            Respondent.                   )
__________________________________________)


        MEMORANDUM AND ORDER ON RULE 60(b) MOTION FOR RELIEF

SAYLOR, C.J.

       This motion arises out of a pro se petition for a writ of habeas corpus. Petitioner

Frederick Carreiro was convicted of second-degree murder in Massachusetts Superior Court on

March 6, 2004. He was sentenced to life in prison.

       On February 23, 2009, Carreiro filed a petition seeking habeas relief pursuant to 28

U.S.C. § 2254. On April 27, 2009, respondent James Saba moved to dismiss the petition,

contending that Carreiro failed to exhaust his available state remedies as to 12 of the 13 claims

contained in that petition. Carreiro thereafter filed a motion to stay the case while he exhausted

those claims.

       On March 5, 2010, the Court granted respondent’s motion to dismiss with respect to the

unexhausted claims and denied the motion to stay. Carreiro was given the option of proceeding

with his sole exhausted claim or dismissing the entire petition.

       On September 28, 2010, Carreiro withdrew his petition rather than continue with his sole

exhausted claim. Accordingly, on October 1, 2010, the Court dismissed the case without
            Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 2 of 7



prejudice pursuant to Fed. R. Civ. P. 41(a)(1).

        On February 6, 2020, more than nine years after his original petition was dismissed,

Carreiro has filed three new motions. He has filed a motion to re-open the case pursuant to Fed.

R. Civ. P. 60(b)(6), a motion to appoint counsel, and a motion to amend his habeas petition.

        For the reasons set forth below, the motion seeking relief under Rule 60 will be denied,

 and the other two motions will be denied as moot.

I.      Background

        A.       State-Court Proceedings

        Frederick Carreiro was convicted by a jury on March 6, 2004, in Bristol County Superior

Court on the charge of second-degree murder.1 The murder occurred on November 1, 1993.

        Carreiro appealed his conviction to the Massachusetts Appeals Court, asserting the

following five claims, which are set forth verbatim below:

        1. The trial judge erred in admitting the transcribed testimony from Carreiro’s first trial
           of the only eyewitness to the homicide where Carreiro’s counsel in the first trial did
           not cross-examine the witness regarding the critical issues of self-defense and defense
           of another and whether the error deprived Carreiro of his right of confrontation as
           guaranteed by the Sixth and Fourteenth Amendments.

        2. The admission of irrelevant and prejudicial evidence of multiple instances of
           uncharged misconduct by Carreiro gave rise to a substantial risk of a miscarriage of
           justice.

        3. The prosecutor’s argument labeling the defendant’s testimony as ‘baloney’
           constituted an improper comment on credibility and gave rise to a substantial risk of a
           miscarriage of justice.

        4. The prosecution’s failure to provide Carreiro’s potential expert witness with copies of
           all autopsy photographs and slides in a timely manner resulted in denial of his right to
           a fair trial.



        1
           Carreiro was initially convicted of second-degree murder in 1996. The Appeals Court
reversed that conviction and ordered a new trial. Commonwealth v. Carreiro, 46 Mass. App. Ct. 1127 (1999)
(unpublished). The guilty verdict in March 2004 was the result of the retrial.

                                                       2
          Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 3 of 7



        5. The failure of Carreiro’s attorneys to provide him with copies of all documents and
           materials relevant to his case resulted in denial of his right to a fair trial.

(Pet. for Hab., Dkt. 1, at 3).

        On January 15, 2008, the Appeals Court affirmed the conviction. Commonwealth v.

Carreiro, 71 Mass. App. Ct. 1104 (2008) (unpublished). Carreiro then filed an Application For

Leave to Obtain Further Appellate Review as to all five claims, which the Massachusetts

Supreme Judicial Court denied on April 4, 2008. Commonwealth v. Carreiro, 451 Mass. 1101

(2008). Carreiro did not file an application for state post-conviction or other collateral review.

        B.       The 2009 Habeas Filing

        On February 23, 2009, Carreiro filed a petition for a writ of habeas corpus in this court

pursuant to 28 U.S.C. § 2254. That petition raised 13 different grounds for relief. (See Pet. for

Hab., Dkt. 1).

        On April 27, 2009, respondent Saba moved to dismiss that petition, arguing that 12 of the

13 claims were unexhausted, as they had not been raised by Carreiro on appeal. (See Mot. to

Dis., Dkt. 11). Carreiro filed an opposition and asked, in the alternative, that his federal petition

be stayed while he exhausted those claims. (See Opp. to Mot. to Dis., Dkt. 16; Mot. to Stay, Dkt.

14).

        On March 5, 2010, the Court granted respondent’s motion to dismiss with respect to the

unexhausted claims and denied Carreiro’s motion to stay the case. Carreiro was given the option

of proceeding with his exhausted claim or accepting the dismissal of the entire petition.

        On September 28, 2010, rather than continuing with his sole exhausted claim, Carreiro

withdrew his habeas petition. Accordingly, on October 1, 2010, the Court dismissed the case

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1).




                                                  3
          Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 4 of 7



       C.      The Rule 60 Motion

       On February 6, 2020, Carreiro filed three new motions in his habeas case. He filed a

 motion for relief under Rule 60(b)(6) from the 2010 dismissal of his case, a motion to appoint

 counsel, and a motion to amend his petition. The proposed amended habeas petition, filed with

 the motion, appears to eliminate the unexhausted claims from his 2009 petition and instead lists

 only the five claims on which he directly appealed in 2009.

II.     Analysis

       Rule 60(b) provides that a court may relieve a party from an order or final judgment in

six specific circumstances. Fed. R. Civ. P. 60(b). Carreiro has moved under the catchall subpart,

which covers “any [] reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). He contends, in

substance, that his habeas case should be re-opened nine years after it was dismissed because he

has fixed the issues with his earlier petition and he suffers from mental-health issues.

       “Rule 60(b) grants federal courts the power to vacate judgments ‘whenever such action is

appropriate to accomplish justice.’” Roosevelt REO PR II Corp. v. Del Llano-Jiménez, 765 Fed.

Appx. 459, 461 (1st Cir. 2019) (quoting Bouret-Echevarría v. Caribbean Aviation Maint. Corp.,

784 F.3d 37, 41 (1st Cir. 2015)). However, “relief under Rule 60(b) is extraordinary in nature

and . . . motions invoking that rule should be granted sparingly.” Rivera-Velázquez v. Hartford

Steam Boiler Inspection and Ins. Co., 750 F.3d 1, 4 (1st Cir. 2014) (citations omitted). The party

seeking relief must show that (1) the motion was timely, (2) exceptional circumstances justifying

relief exist, (3) the other party would not be unfairly prejudiced, and (4) there is a potentially

meritorious claim or defense. See Roosevelt REO, 765 Fed. Appx. at 461 (citation omitted).

       Even construing Carreiro’s arguments generously, he has failed to show that any of the

requirements of Rule 60(b) are satisfied.



                                                  4
          Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 5 of 7



        First, the motion is untimely. Motions under Rule 60(b)(6) “must be made within a

reasonable time.” Fed. R. Civ. P. 60(c)(1). For example, in Gaskins v. Duval, 336 F. Supp. 2d

66, 69-70 (D. Mass. 2004), the court denied a Rule 60(b) motion brought by a habeas petitioner

on timeliness grounds. The court held that the petitioner’s delay in filing his motion rendered it

untimely because “[t]he legal predicate for the motion existed for at least the nearly two and a

half years [before the] filing of the [m]otion.” Id. at 69.

        Here, the original petition was dismissed in 2010. More than nine years later, and

 without citing any intervening factual or legal developments, Carreiro seeks to have that

 dismissal effectively reversed. But his proposed amended petition raises the very claims that he

 appealed in state court more than a decade ago. Compare (Amend. Pet., Ex. I) (summarizing

 the grounds on which Carreiro directly appealed) with (Amend. Pet.) (petitioning for habeas

 relief on those same five grounds). In other words, he asks the court to reinstate his complaint,

 raising the exact claims that he could have raised in 2009. If the petition in Gaskins was

 untimely because two and a half years had passed, surely this petition is untimely after nine. Cf.

 also Gaskins, 336 F. Supp. 2d at 69-70 (“Although courts must make allowances for pro se

 litigants, and particularly for prisoners, it is still a litigant's responsibility to seek desired relief

 in a timely manner.”)

        Second, Carreiro has not shown the sort of exceptional circumstances that justify relief

 under Rule 60(b). His motion does not specify how his circumstances are exceptional, but

 broadly raises the following three grounds: (1) he has amended his petition to assert only

 exhausted claims, (2) he has mental-health issues that continue to affect him, and (3) his earlier

 petition was voluntary dismissed before respondent answered it or moved for summary

 judgment.



                                                     5
             Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 6 of 7



         None of those reasons constitutes exceptional circumstances justifying relief. The fact

 that Carreiro finally amended his petition to comply with the exhaustion requirements of

 AEDPA is not grounds for relief; coming into compliance with the requirements of the law is

 not a basis to vacate an earlier dismissal. As to his mental-health issues, he does not claim,

 much less demonstrate, that he has been incapacitated for the last nine years. Put differently,

 there is no showing of a nexus between his mental-health issues and the relief he seeks, and

 those issues do not seem to have prevented him from pursuing his claims.2 Finally, the fact that

 he voluntarily dismissed his own petition many years ago is not a justification for reinstating it

 now.

         Third, reinstating the case would be highly unfair to the Commonwealth. The murder for

 which Carreiro was convicted occurred in 1993, nearly 27 years ago. The conviction in

 question occurred nearly 16 years ago. That extraordinary delay would undoubtedly affect the

 ability of the Commonwealth to retry the case. “Normally, the grant of habeas relief leaves the

 state free to retry the petitioner, but this becomes increasingly hard to do as memories fade,

 evidence disperses and witnesses disappear.” David v. Hall, 318 F.3d 343, 347 (1st Cir. 2003).

 By itself, the nine-year delay between the time Carreiro dismissed his petition and the time he

 filed his Rule 60 motion has increased the potential prejudice to the Commonwealth.

         Finally, Carreiro has failed to show that he has a potentially meritorious claim. His

 claims are likely time-barred; certainly he has made no showing or suggestion that they are not.

 See 28 U.S.C. § 2244(d)(1)(A) (one-year statute of limitations running from date that conviction




         2
          In 2009, the Court observed that Carreiro’s “pleadings appear to be well-organized and coherent,
suggesting a proficiency in the English language and at least some familiarity with legal terms and procedures.”
(See Dkt. 6 at 4; Dkt. 19 at 7). That appears to be true as well today.


                                                         6
            Case 4:09-cv-40044-FDS Document 36 Filed 05/05/20 Page 7 of 7



 becomes final).3 At a minimum, permitting the petition to be reinstated and amended through

 the vehicle of a Rule 60 motion would directly undermine the limitations period set forth in §

 2241(d)(1), as well as its statutory purpose of avoiding unnecessary delay and promoting the

 finality of judgments. And even if his claims are not time-barred, the standard of review is

 highly deferential to the state courts; he has made no showing as to how his claims could

 succeed under that standard. See 28 U.S.C. § 2254(d)(1) (allowing a grant of habeas relief only

 if state court adjudication of a claim “resulted in a decision that was contrary to, or involved an

 unreasonable application of, clearly established Federal law, . . .”). He has failed to “show that

 granting the motion will not be an ‘empty exercise’ by demonstrating that the underlying claim

 for relief is likely to succeed on the merits.” Caisse v. DuBois, 346 F.3d 213, 215 (1st Cir.

 2003) (citing Teamsters, Chauffeurs, Warehousemen & Helpers Union, Local No. 59 v.

 Superline Transp. Co., 953 F.2d 17, 19-20 (1st Cir. 1992)).

        Accordingly, Carreiro’s motion for relief under Rule 60(b) will be denied.

 IV.    Conclusion

        For the foregoing reasons, the motion of petitioner Frederick Carreiro to reopen this

matter pursuant to Fed. R. Civ. P. 60(b)(6) is DENIED. Petitioner’s motions to appoint counsel

and to amend his petition for a writ of habeas corpus are DENIED as moot.

So Ordered.



                                                              /s/ F. Dennis Saylor IV
                                                              F. Dennis Saylor IV
Dated: May 5, 2020                                            Chief Judge, United States District Court



        3
          The limitations period would be tolled while he had pending state post-conviction motions for relief. See
28 U.S.C. § 2244(d)(2). However, neither his motions nor other filings indicate that he has had such motions
pending during the nine years since his petition was dismissed.


                                                         7
